        Case 9:21-cr-00028-DLC Document 26 Filed 09/03/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                            CR 21–28–M–DLC

              Plaintiff,

       vs.                                                 ORDER

TAUREAN JEROME WEBER,

              Defendant.


      Before the Court is Defendant Taurean Jerome Weber’s Unopposed Motion

to Amend Conditions of Release. (Doc. 25.) Mr. Weber moves this Court to

amend his conditions of pretrial release “so that he may possess an additional,

employment related mobile phone with internet and camera capability.” (Id. at 1.)

Mr. Weber represents this mobile phone is needed “for employment purposes.”

(Id.) Neither the United States nor the probation office object. (Id.) The Court

will grant the motion.

      Accordingly, IT IS ORDERED that the motion (Doc. 25) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Weber’s conditions of pretrial

release, as previously imposed (Docs. 13; 23), are amended to permit the

possession of one work-provided mobile phone with internet and camera

capabilities. Mr. Weber must submit this device to search at a reasonable time and

                                         1
        Case 9:21-cr-00028-DLC Document 26 Filed 09/03/21 Page 2 of 2



in a reasonable manner, with or without a warrant, by the pretrial services officer,

or by any law enforcement officer upon the express direction of the pretrial

services officer, with reasonable suspicion concerning your violation of a condition

of release or unlawful conduct. Failure to submit to search may be grounds for

revocation of your release.

      IT IS FURTHER ORDERED that all other previously imposed conditions of

Mr. Weber’s pretrial release remain in full force and effect.

      DATED this 3rd day of September, 2021.




                                          2
